         Case 1:16-cv-05263-AKH Document 331 Filed 11/16/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 FRONTPOINT ASIAN EVENT DRIVEN FUND,
 L.P., and SONTERRA CAPITAL MASTER FUND,
 LTD., on behalf of themselves and all others                  Docket No.: 1:16-cv-05263-AKH
 similarly situated,
                              Plaintiffs,

                        v.

 CITIBANK, N.A., et al.

                                  Defendants.


                        NOTICE OF WITHDRAWAL OF COUNSEL

       TO:     The Clerk of Court and All Parties of Record:

       PLEASE TAKE NOTE THAT Nicholas C. Adams is no longer associated with Akin

Gump Strauss Hauer & Feld LLP and should be removed from the Court’s service list with

respect to the above referenced actions. Akin Gump Strauss Hauer & Feld LLP continues to

serve as counsel for Defendant Oversea-Chinese Banking Corporation Limited through its

attorney: C. Fairley Spillman, and all future correspondence and papers in this action should

continue to be directed to her.

DATED: November 16, 2018                         Respectfully submitted,

                                                             /s/ Nicholas C. Adams
                                                         Nicholas C. Adams
                                                         C. Fairley Spillman
                                                 AKIN GUMP STRAUSS HAUER & FELD LLP
                                                 580 California Street, Suite 1500
                                                 San Francisco, CA 94104
                                                 t: (415) 765-9500
                                                 f: (415) 765-9501
                                                 e: nadams@akingump.com

                                                 Attorneys for Defendant Oversea-Chinese Banking
                                                 Corporation Limited
